DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an extraction unit to extract playback time of a video clip taken for a predetermined scene from a video to be played” in claim 9.
“a display unit to display a predetermined control corresponding to the playback time of the video clip taken for the predetermined scene on a video player playing the video” in claim 9.
“a playback unit to control the video player to adjust a playback progress of the video to the playback time of the video clip taken for the predetermined scene to be played, when a trigger operation for the predetermined control is detected” in claim 9.
“a prompt unit to display prompt information for indicating the predetermined control on the video player” in claim 11.
“a scene division unit to divide the video into a plurality of shots that are video clips continuously taken by a camera, based on a scene similarity between adjacent frame images in the video” in claim 12.
“a scene recognition unit to identify the video clip taken for the predetermined scene from the plurality of shots” in claim 12.
“a first determination unit to determine whether there are at least two consecutively adjacent shots falling within a predetermined short period of time in the plurality of shots” in claim 12.
“a second determination unit to determine whether a similarity between the at 23least two consecutively adjacent shots reaches a predetermined threshold” in claim 12.
“a key frame extraction unit to extract key frame images in the at least two consecutively adjacent shots” in claim 13.
“a similarity determination unit to determine that the similarity between the at least two consecutively adjacent shots reaches the predetermined threshold” in claim 13.
“a third determination unit to determine the degree of change in the frame images in each of the at least two consecutively adjacent shots” in claim 14.
“an average distance calculation unit to calculate an average distance of the frame images in each shot” in claim 14.
“a first change determination unit to determine that the frame images in the shot changes drastically, if there is a frame image having a distance greater than the average 24distance in the shot” in claim 14.
“a second change determination unit to determine that the frame images in the shot changes gently, if there is no frame image having the distance greater than the average distance in the shot” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Yu
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu et al.(USPubN 2014/0086557; hereinafter Yu).
As per claim 1, Yu teaches a method for controlling video playback, comprising: extracting playback time of a video clip taken for a predetermined scene from a video to be played(“The controller may retrieve a frame having the same presentation time stamp (PTS) as the frame of the processed image based on a system time stamp (STS) of the frame of the recorded image” in Para.[0012], “the retrieval unit 101 may generate an index of the key frame of the transmitted transport stream, wherein the index may include a presentation timestamp (PTS) and a system timestamp (STS) of the key frame” in Para.[0050]); 
displaying a predetermined control corresponding to the playback time of the video clip taken for the predetermined scene on a video player playing the video(“The reception unit 702 may receive a time and a moving direction with respect to a position on a playback progress bar of the playback unit 701 specified by the user” in Para.[0080], “The retrieval unit 703 may retrieve a key frame closest to the time received by the reception unit 702 on the playback progress bar of the playback unit 701” in Para.[0081]); and 
controlling the video player to adjust a playback progress of the video to the playback time of the video clip taken for the predetermined scene to be played, when a trigger operation for the predetermined control is detected(“a process of selecting a target scene frame on the playback progress bar according to an exemplary embodiment. As shown in FIG. 8A, when the playback unit 701 of the apparatus 700 plays back the recorded transport stream at the current time Tc, the user may pause the transport stream and move a cursor on the playback progress bar. When the user selects the position by moving the cursor to a particular position, the reception unit 702 may receive the time Ft and the moving direction Fd(+) with respect to the position on the playback progress bar selected by the user. The forward direction may be defined as Fd(+) and the backward direction may be defined as Fd(-), without being limited thereto. The retrieval unit 703 retrieves the key frame kfp closest to Ft. As shown in FIG. 8B, the playback unit 701 plays back the key frame kfp closest to Ft and five key frames following the key frame kfp. Here, the reception unit 702 may receive a target scene frame selected by the user among the six played key frames” in Para.[0084]).
As per claim 2, Yu teaches wherein the predetermined control is a predetermined playback point on a playback progress bar of the video player, wherein the trigger operation for the predetermined control comprises a trigger operation for dragging a drag block on the playback progress bar of the video player to the predetermined playback point(Para.[0084]).
As per claim 3, Yu teaches further comprising: displaying prompt information for indicating the predetermined control on the video player, wherein the prompt information comprises at least one of: playback time related to the predetermined scene, descriptive information related to the predetermined scene, and a scene thumbnail related to the predetermined scene(“the playback unit 701 may further play back the key frame closest to the received time and a plurality of key frames close to the key frame. For example, the playback unit 701 may play back the key frame closest to the received time and the plurality of key frames close to the key frame at low speed or simultaneously display the key frame closest to the received time and the plurality of key frames close to the key frame, without being limited thereto. Before playing back the key frame closest to the received time and the plurality of key frames close to the key frame, the playback unit 701 may pause the recorded transport stream for a moment, without being limited thereto” in Para.[0092], Fig. 8B).
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 3 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Yu in view of Tandon
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.(USPubN 2014/0086557; hereinafter Yu) in view of Tandon et al.(USPubN 2019/0228231; hereinafter Tandon).
As per claim 4, Yu teaches all of limitation of claim 1. 
Yu teaches further comprising: dividing the video into a plurality of shots that are video clips continuously taken by a camera, based on a scene similarity between adjacent frame images in the video; identifying the video clip taken for the predetermined scene from the plurality of shots; determining whether there are at least two consecutively adjacent shots falling within a predetermined short period of time in the plurality of shots; determining whether a similarity between the at least two consecutively adjacent shots reaches a predetermined threshold, if there are the at least two consecutively adjacent shots falling within the predetermined short period of time in the plurality of shots(“the retrieval unit 101 may derive similarity between adjacent key frames among stored key frames based on generic characteristics of the key frames. The generic characteristics of the key frames may include histograms, moments, and structures of the key frames, without being limited thereto. When the derived similarity is a first predetermined level or higher, the retrieval unit 101 may determine that no scene change occurs between the adjacent frames. When the derived similarity is less than the first predetermined level, the retrieval unit 101 may match fragmentary features of key frames extracted from the adjacent key frames. The fragmentary features of the key frames may further include scale invariant feature transform (SIFT) or speeded-up robust features (SURF)” in Para.[0053]).
Yu is silent about merging the at least two consecutively adjacent shots into one shot, if the similarity between the at least two consecutively adjacent shots reaches the predetermined threshold.
Tandon teaches merging the at least two consecutively adjacent shots into one shot, if the similarity between the at least two consecutively adjacent shots reaches the predetermined threshold(“Face detection application 150 analyzes how the faces in each frame have changed over time and merges adjacent frames that have the same or similar facial identity. For example, a third frame and a fourth frame of frames 104a-n have the same or similar facial intensity, indicating that the same faces are present in the third and fourth video frames. The face detection application 150 merges the third and fourth video frames. The face detection application 150 continues this process across all the video frames 104a-n” in Para.[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yu with the above teachings of Tandon in order to improve the quality and effectiveness of the video segmentation.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 4 and rejected under the same rationale.

Yu in view of Tomita
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.(USPubN 2014/0086557; hereinafter Yu) in view of Tomita et al.(USPubN 2015/0350746; hereinafter Tomita)
As per claim 7, Yu teaches all of limitation of claim 4. 
Yu is silent about wherein identifying the video clip taken for the predetermined scene from the plurality of shots comprises: identifying the video clip taken for the predetermined scene from the plurality of shots according to a predefined condition, the predefined condition is related to a user scene preference; collecting user behavior data for operating the video player; and analyzing the collected user behavior data to determine the user scene preference, wherein the user behavior data includes at least one of: a repeat playback operation for any scene in any video by a user, a skip playback operation for any scene in any video by a user, a favorite operation for any scene in any video by a user, a thumb-up operation for any scene in any video by a user, and a comment operation for any scene in any video by a user.
Tomita teaches wherein identifying the video clip taken for the predetermined scene from the plurality of shots comprises: identifying the video clip taken for the predetermined scene from the plurality of shots according to a predefined condition, the predefined condition is related to a user scene preference; collecting user behavior data for operating the video player; and analyzing the collected user behavior data to determine the user scene preference, wherein the user behavior data includes at least one of: a repeat playback operation for any scene in any video by a user, a skip playback operation for any scene in any video by a user, a favorite operation for any scene in any video by a user, a thumb-up operation for any scene in any video by a user, and a comment operation for any scene in any video by a user(“the media guidance application may further identify (e.g., via control circuitry 304 (FIG. 3)) a portion of the series of media content subject to the action based on critical reviews, user comments, or data received from another remote source (e.g., media guidance data source 418 (FIG. 4)). For example, in response to determining that the date of completion does not correspond to the availability window, the media guidance application may identify portions of the media content (e.g., particular scenes, chapters, episodes, etc.) that may be subject to the action (e.g., fast-forwarded through, skipped over, etc.) based on data that indicates particular portions are unimportant in the understanding of a plot-line of the series of media content, uninteresting to the user (e.g., based on user preferences stored in a user profile), or non-substantive (e.g., end-credit sequences, title intros, etc.)” in Para.[0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yu with the above teachings of Tomita in order to improve the quality and effectiveness of the video segmentation.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 7 and rejected under the same rationale.

Yu in view of Tomita and Krietzman
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.(USPubN 2014/0086557; hereinafter Yu) in view of Tomita et al.(USPubN 2015/0350746; hereinafter Tomita) further in view of Krietzman et al.(USPubN 2010/0174700; hereinafter Krietzman)
As per claim 8, Yu and Tomita teach all of limitation of claim 7. 
Yu and Tomita are silent about wherein the predefined condition is related to a current hot topic, further comprising: using a web crawler technology to perform hotspot mining to obtain the current hot topic.
Krietzman teaches wherein the predefined condition is related to a current hot topic, further comprising: using a web crawler technology to perform hotspot mining to obtain the current hot topic(“Hot Topics refer, to a measure of trends. Hot topics are derived as a function of the activity of a web crawler on the internet. Trends may be measured in many different ways using a multitude of variables which include, but are not limited to metrics on internet, site activity, search terms, profiled user behavior, volume of traffic to one or more websites, news and keyword searches. The web crawler may perform activities including but not limited to audit, accumulation of popular and general open directory domain subfolders that track at least one of keywords, search terms, categorized postings, and phrases to build one or more lists, databases and/or LUTs” in Para.[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Yu and Tomita with the above teachings of Krietzman in order to enhance a viewing efficiency of the user.
Allowable Subject Matter
Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484